DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s election without traverse of Group I (claims 1-9 and 14), and a species election of Heavy Chain CDR1-3 of SEQ ID NOs 97, 100, and 102, respectively, and Light Chain CDR1-3 of SEQ ID NOs 217-219, corresponding to VL SEQ ID NO: 17 and VH SEQ ID NO: 18 in the reply filed on 3/3/2021 is acknowledged.
Claims 1-21 are pending. Claims 10-13, and 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-9 and 14 are under examination.
Priority 
	This application claims priority from U.S provisional application 62625019, filed 2/1/2018, and U.S. provisional application 62641873, filed 3/12/2018, which is acknowledged.

Information Disclosure Statement
Applicant’s IDS filed 2/26/2020 is acknowledged and has been considered. A signed copy is attached hereto.

Claim Objections
Claim 8 is objected to because of the following informalities: 
Claim 8, line 1, recites the phrase “the heterodimeric protein”. It is unclear as to what heterodimeric protein the Applicant is referring to in this claim. Applicant may obviate this objection by amending the phrase “the heterodimeric protein” to “the bispecific antibody”.

Improper Markush Group Rejection
Claims 1-9, and 14 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be 
The Markush groupings of VH CDR1-3 amino acid sequences, VL CDR1-3 amino acid sequences in claim 1; VH and VL amino acid sequences in claim 2; VH and VL amino acid sequences in claim 4; VH CDR1-3 amino acid sequences, VL CDR1-3 amino acid sequences in claim 5 are improper because the alternatives defined by the Markush groupings do not share both a single structural similarity and a common use for the following reasons: 
In regards to the Markush groupings of claims 1 and 5, the alternatives (recited VL CDRs, VH CDRs) are not known in the art or disclosed in the specification to be functionally equivalent and have a common use.  Different CDRs have different sequences and different antibodies bind to different epitopes, as such are not functionally equivalent. 
In regards to the Markush groupings of claims 2 and 4, the alternatives (recited VLs and VHs) are not known in the art or disclosed in the specification to be functionally equivalent and have a common use.  Different VHs and VLs have different sequences and different antibodies bind to different epitopes, and as such are not functionally equivalent..
In regards to the Markush groupings of claims 1 and 5, the SEQ ID NOs of the VL CDR and VH CDR species do not comprise any overlapping sequences such that the overlap is considered a substantial structural feature.
substantial structural feature of 6 CDRs. Each VL and VH species has different sequences in regards to their 6 CDRs. Therefore, in regards to claims 2 and 4, the SEQ ID NOs do not comprise any overlapping sequences such that the overlap is considered a substantial structural feature.
Thus, the Markush groupings of VH CDR1-3 amino acid sequences, VL CDR1-3 amino acid sequences in claim 1; VH and VL amino acid sequences in claim 2; VH and VL amino acid sequences in claim 4; VH CDR1-3 amino acid sequences, VL CDR1-3 amino acid sequences in claim 5 are improper because the alternatives defined by the Markush groupings do not share both a single structural similarity and a common use
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-9, and 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 14 are broadly drawn to an isolated antibody, which specifically binds to Cluster of Differentiation 70 (CD70), wherein the antibody comprises less than 6 CDRs (VH CDR1-3, and VL CDR 1-3) of a single parental antibody.
Claims 4, and 8-9 are drawn to a bispecific antibody wherein the bispecific antibody is a full-length antibody, comprising a first antibody variable domain of the bispecific antibody specifically binding to a target antigen, and comprising a second antibody variable domain of the bispecific antibody capable of recruiting the activity of a human immune effector cell by specifically binding to an effector antigen located on the human immune effector cell, wherein the first antibody variable domain comprises less than 6 CDRs (VH CDR1-3, and VL CDR 1-3) of a single parental antibody.
Claim 5-7 is drawn to a bispecific antibody wherein the bispecific antibody is a full-length antibody, comprising a first antibody variable domain of the bispecific antibody specifically binding to a target antigen, and comprising a second antibody variable domain of the bispecific antibody capable of recruiting the activity of a human 
The specification discloses monoclonal antibodies in tables 1-4.  The specification does not disclose any isolated monoclonal antibodies with 6 CDRs not from a single parental antibody.  Thus, the written description is not commensurate in scope with the claims which read on a genus of antibodies that comprise less than 6 CDRs (VH CDR1-3, and VL CDR 1-3) of a single parental antibody. There is a lack of a written description regarding antibodies that can comprise different CDRs from different parental antibodies, such that the resulting antibody comprising an amino acid sequence which comprises of different CDRs from different parental antibodies still has the claimed function (i.e. bind to CD70).  
Although the specification discloses monoclonal antibodies in Tables 1-4 which bind to CD70, the specification does not describe an actual monoclonal antibody that comprises less than 6 CDRs (VH CDR1-3, and VL CDR 1-3) of a single parental antibody that binds to CD70. The genus of antibodies encompassed in the instant claims is far broader than just these antibodies. 
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv 
That is, the specification provides neither a representative number of the encompassed antibodies, nor does it provide a descriptive of structural features that are common to the encompassed antibodies.  Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, the disclosure of monoclonal antibodies in Tables 1-4 is insufficient to describe a highly variant genus.  Because the artisan cannot envision the detailed structure of the encompassed antibodies which have the claimed functions and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  
Consequently, Applicant was not in possession of the instant claimed invention.  See Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  Adequate written description of genetic material “'requires a precise definition, such as by structure, formula, chemical name, or physical properties,' not a mere wish or plan for obtaining the claimed chemical invention.”  Id. 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  The disclosure must allow one skilled in the art to visualize or recognize the identity of the 
Therefore, only monoclonal antibodies comprising all 6 CDRs from a single parental antibody species disclosed, but not the full breadth of the claims meet the written description provision of 35 U.S.C. § 112 first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Further, claims 4-8 recite the phrases “first antibody variable domain” and “second antibody variable domain”. An antibody variable domain only reads on a single antibody variable domain which would only have 3 CDRs. A single antibody variable domain does not have the minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of the parental donor antibody as discussed supra (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3). Applicant is advised to amend these phrases to “first antigen binding site” and second antigen binding site”, respectively.

Claim Rejections - 35 USC § 112
Claims 1-9, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an isolated antibody, which specifically binds to Cluster of Differentiation 70 (CD70), wherein the antibody comprises all 6 CDRs (VH CDR1-3, and VL CDR 1-3) of a single parental antibody, does not reasonably provide enablement for an isolated antibody, which .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CAFC 1988).
Wands states on page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."
The nature of the invention is engineered antibodies where the relative level of skill of those in the art is deemed to be high.
The claims are broadly drawn to antibodies comprising less than 6 CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3) of a parental antibody. 
The specification teaches only antibodies that bind specifically to CD70 and comprise all 6 CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL 
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). Even minor changes in the amino acid sequences of 
In view of the lack of the predictability of the art to which the invention pertains as evidenced by Paul, Rudikoff et al., Colman, Bendig, Khantasup et al. and Murphy et al., the lack of guidance and direction provided by applicant, and the absence of working examples for making functional antibodies comprising less than 6 CDRs of a parental antibody, undue experimentation would be required to make/use the broadly claimed antibodies.
Further, claims 4-8 recite the phrases “first antibody variable domain” and “second antibody variable domain”. An antibody variable domain only reads on a single antibody variable domain which would only have 3 CDRs. A single antibody variable domain does not have the minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of the parental donor antibody as discussed supra (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3). Applicant is advised to amend these phrases to “first antigen binding site” and second antigen binding site”, respectively.

Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
In the instant case, the claim is directed to an isolated antibody which specifically binds to CD70 and competes with the antibody of claim 1.  The claimed antibody is defined solely by its binding epitope. The specification discloses CD70 binding monoclonal antibodies in tables 1-4.  However, the instant specification has not disclosed and the art does not teach the genus of antibodies that competes with the CD70 binding monoclonal antibodies disclosed in Tables 1-4.    
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”
The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here.  Further, disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
In the instant case, the art does not teach and the specification fails to provide sufficient descriptive information, such as definitive structural or functional features that 
However, these and other studies on antibody epitopes do not provide sufficient information for a skill artisan to predict the structural and functional properties of a genus of antibodies that binds to a particular epitope based on the disclosure of an antibody epitope or species of antibodies that bind to a particular epitope.
Further, the instant specification does not describe the structural features shared by members of a genus of antibodies that can bind to CD70 and competes with the antibody of claim 1.  Additionally, the specification provides neither a representative number of antibodies the represent a genus of antibodies can bind to CD70 and competes with the antibody of claim 1.  .  Furthermore, there is no evidence that only antibodies with the six CDRs of the antibodies disclosed in Tables 1-4 define the boundaries of the genus of antibodies binding CD70 and competes with the antibody of claim 1.  To the contrary, the skilled artisan recognized that there are generally a plethora of potential antibody structures that would bind the same epitope and/or same antigen.  For example, antibodies to the epitope might be mouse antibodies, human antibodies, rabbit antibodies, llama antibodies, rat antibodies, recombinant antibodies such as those produced in phage, etc.  From the instant specification, there is no basis by which the artisan would expect that the antibodies that are disclosed in the instant specification, are representative of this extensive genus of antibodies that bind to CD70.  Likewise, the art does not provide any indication that a single antibody would be representative of the genus of antibodies that bind a particular epitope.  Even antibodies from the same species that bind the same epitope are generally structurally distinct.  
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”.  Page 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath, page 1116).  As discussed above, even though the Applicant proposes a genus of antibodies that binds to CD70, the skilled artisan cannot predict the detailed chemical structure of a genus of antibodies that are directed to bind to CD70.  Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
In this case, the variation encompassed by the present claims is large and the specification does not establish that the species described is representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the structure provides a common structure sufficient to provide the claimed function of binding at a particular epitope.  The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 56-66, 70-71, and 100 of copending Application No. 16/264,371 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to identical CD70-binding molecules (see, e.g. Table 1 of the '371 application). Specifically, the sequences of SEQ ID NOs: 97, 100, 102, and 217-219 are identical to SEQ ID NOs: 97, 100, 102, and 217-219 of the reference application.
In regards to instant claims 1-9, claims 56-58, 61-66, and 100 of copending Application ‘371 discloses an antigen binding molecule that specifically binds to CD70 wherein the antigen binding molecule comprises a variable heavy chain CDR1 comprising an amino acid sequence 97, a variable heavy chain CDR2 comprising an amino acid sequence 100, a variable heavy chain CDR1 comprising an amino acid sequence 102, a variable light chain CDR1 comprising an amino acid sequence 217, a 
Claim 59-60 of copending Application ‘371 discloses an antigen binding molecule that specifically binds to CD70 wherein the antigen binding molecule comprises a amino acid sequences for light chain variable domain and heavy chain variable domain, respectively, of SEQ ID NOs: 17 and 18. SEQ ID NO: 17 encompasses instant application SEQ ID NOs: 217-219, and SEQ ID NO: 18 encompasses instant application SEQ ID NOs: 97, 100, and 102.
In regards to instant claims 4-9, claims 70-71 of copending Application ‘371 discloses a CD70-specific chimeric antigen binding receptor, further comprising another extracellular ligand-binding domain which is not specific for CD70.

In regards to instant claim 14, claim 93 of copending Application ‘371 discloses a pharmaceutical composition comprising the engineered immune cell at its cell-surface membrane a CD70-specific chimeric antigen receptor comprising an antigen binding molecule that specifically binds to CD70 wherein the antigen binding molecule comprises a variable heavy chain CDR1 comprising an amino acid sequence 97, a variable heavy chain CDR2 comprising an amino acid sequence 100, a variable heavy chain CDR1 comprising an amino acid sequence 102, a variable light chain CDR1 comprising an amino acid sequence 217, a variable light chain CDR2 comprising an amino acid sequence 218, and a variable light chain CDR3 comprising an amino acid sequence 219.


Conclusions
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SUNG MIN YOON/Examiner, Art Unit 1643   

/HONG SANG/Primary Examiner, Art Unit 1643